Citation Nr: 0127498	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  97-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tinnitus currently rated as 10 percent disabling, effective June 
23, 1998.

2.  Entitlement to an initial compensable rating for 
service-connected bilateral hearing loss.

3.  Entitlement to a compensable rating for service-connected 
shin splints.

4.  Entitlement to a 10 percent disability evaluation based upon 
multiple, noncompensable, service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1983 through April 
1990.

A perfected appeal to the Board of Veteran's Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a Notice of Disagreement 
(NOD) in writing received within one year of the decision being 
appealed and, after a Statement of the Case (SOC) has been 
furnished, a substantive appeal received within 60 days of the 
issuance of the statement of the case or within the remainder of 
the one-year period following notification of the decision being 
appealed.

This matter comes before the Board on appeal from two rating 
decisions issued by the RO in San Juan, Puerto Rico relating to a 
claim filed in June 1996.  The first rating decision, issued in 
March 1997 continued the noncompensable rating assigned for the 
veteran's service-connected tinnitus; granted service connection 
for bilateral sensorineural hearing loss and assigned it a 
noncompensable rating; and denied the veteran's claim for 
entitlement to a 10 percent disability evaluation based upon 
multiple, noncompensable, service-connected disabilities.  The 
veteran expressed his disagreement with this decision in March 
1997.  A SOC was issued in May 1997 and the veteran perfected his 
appeal later that month.  In June 1997, the RO issued a second 
rating decision that continued the noncompensable rating assigned 
for the veteran's service-connected shin splints.  The veteran 
expressed his disagreement with this decision in August 1997.  A 
SOC was issued in December 1997 and the veteran perfected his 
appeal later that month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of the 
veteran's claim has been developed.

2.  At a January 1997 examination, the veteran's bilateral 
hearing loss was manifested by a puretone threshold average of 43 
decibels in the right ear and 43 decibels in the left ear, with 
speech recognition ability of 90 percent in the right ear and 94 
percent in the left ear, resulting in Level "II" hearing for 
the right ear and Level "I" hearing for the left ear.
3. At a June 1998 examination, the veteran's bilateral hearing 
loss was manifested by a puretone threshold average of 47 
decibels in the right ear and 47 decibels in the left ear, with 
speech recognition ability of 92 percent in the right ear and 94 
percent in the left ear, resulting in Level "I" hearing for the 
right ear and Level "I" hearing for the left ear.

4.  At a June 2000 examination, the veteran's bilateral hearing 
loss was manifested by a puretone threshold average of 54 
decibels in the right ear and 51 decibels in the left ear, with 
speech recognition ability of 96 percent in the right ear and 96 
percent in the left ear, resulting in Level "I" hearing for the 
right ear and Level "I" hearing for the left ear.

5.  The veteran's service-connected tinnitus is manifested by 
multiple daily episodes of ringing in both ears and is not shown 
to render the regular schedular criteria inapplicable.

6.  Neither the pre-June 1999 nor the amended criteria for rating 
hearing loss disabilities are more favorable to the veteran.

7.  The veteran's service connected shin splints are manifested 
by complaints of pain upon standing or walking for more than 10 
or 15 minutes.

8.  As of June 23, 1998, the veteran had a compensable service-
connected disability.

9.  The veteran's service connected noncompensable disabilities 
did not clearly interfere with his normal employability at any 
time.


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2001).

2.  The criteria for a disability rating greater than 10 percent 
for the service-connected tinnitus have not been met.  
38 U.S.C.A. § 1155, 5197 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.87a, Diagnostic Code 6260 (2001).

3.  The criteria for a compensable disability rating for the 
service connected shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Codes 5015, 5260, 5261 (2001).

4.  The criteria for a 10 percent disability rating prior to June 
23, 1998 pursuant to the provisions of 38 C.F.R. § 3.324 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.324 (2001).

5.  The veteran is not eligible for a 10 percent disability 
rating subsequent to June 23, 1998 pursuant to the provisions of 
38 C.F.R. § 3.324. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
Among other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing the 
VCAA have recently been promulgated.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the requirements 
of this new law have been satisfied and there is no reason to 
return this matter to the RO solely for their consideration of 
this law's implications.  In this regard, the Board observes that 
the record includes the reports of examinations conducted for VA 
purposes in connection with these claims, and the veteran's 
relevant treatment records have been associated with the claim 
file.  Moreover, it appears that the RO has informed the veteran, 
by means of the SOCs issued during the course of this appeal, of 
that evidence which would be necessary to substantiate the claims 
and of the applicable laws and regulations.  Under these 
circumstances, the Board concludes that VA has met its duty to 
assist in developing the facts pertinent to these claims pursuant 
to the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and that no further development in this 
regard is required. 

Factual Background

Service medical records from the veteran's separation physical 
examination reflect that at the time of his discharge he was 
suffering from tinnitus, shin splints and a mild hearing loss.

In June 1990, the veteran underwent VA examinations in connection 
with his initial claim.  He was examined by an orthopedist for 
his complaints of pains in his shins with exercised and prolonged 
standing.  Physical examination was negative except for a tender, 
small exostosis of the tibia anteriorly.  However, the veteran 
did not exhibit limitation of motion.  The veteran was service 
connected for this condition, which was assigned a noncompensable 
rating.

The veteran also underwent an audiological examination and an ear 
disease examination in June 1990.  He complained of hearing loss 
and tinnitus in both ears since 1989, and experiencing episodes 
of dizziness.  The examiner's diagnosis was tinnitus.  On the 
authorized audiological evaluation in July 1990, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The examiner 
noted that the veteran had normal hearing from 500 to 4000 Hertz, 
in both ears.

In connection with his claim to an increased rating for his 
service connected disabilities, the veteran was again examined 
for VA purposes in 1996.  A report dated in September 1996 from a 
VA audio-ear disease examination shows that the veteran 
experienced tinnitus and had a "neurosensorial hearing loss, 
bilateral.  Patient had audiogram done here and he was issued 
bilateral hearing aids."  However, no results from an audiogram 
were annexed to this report.  There is a report dated December 
1996 from a VA audio-ear disease examination that provides 
further detail.  The veteran complained of sporadic tinnitus in 
both ears, dizziness and loss of balance.  He reported that his 
hearing had decreased since he was exposed to artillery during 
the Korean War.  Physical examination revealed no ear disease, no 
infections or any other symptom related to any other system due 
to his ear problem.  The examiner diagnosed the veteran as 
suffering from tinnitus and scheduled him for an audiogram in 
January 1997.

On the authorized audiological evaluation in January 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
45
LEFT
35
40
40
45
50

The puretone average was 43 in each ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the right 
ear and of 94 percent in the left ear.  The examiner noted that 
the veteran's puretone thresholds indicated bilateral mild 
progressing to moderate sensorineural hearing loss and 
recommended that the veteran continued with binaural 
amplification.

In June 1997, the veteran underwent a VA joints examination in 
connection with his claim for a compensable rating for his 
service connected shin splints.  The veteran complained of 
experiencing pain in both shins and knees upon standing or 
walking for more than 10 or 15 minutes.  The veteran denied any 
other symptomatology.  The examiner noted that the veteran 
underwent a Bone Scan at this facility in November 1996, the 
findings were as follows:

This is a normal bone study three phase Bone 
Scan without evidence of stress fracture at 
the present and without evidence of shin 
splints.

Physical examination in June 1997 revealed no swelling or 
deformities of the knees or legs.  There was mild crepitation of 
the knee joints.  The veteran had a negative patellar-grinding 
test on both knees.  There was no instability of the knees, no 
subluxation, and no muscle atrophy.  The veteran exhibited normal 
muscle strength in both knees.  There was mild tenderness to 
palpation objectively, in both shins.  Range of motion of both 
knees was flexion to 140 degrees and extension to 0 degrees.  
There was no evidence of pain on motion on any movement of the 
right knee, nor on flexion of the left knee.  There was mild 
tenderness to palpation objectively upon extension of the left 
knee.  Flexion was to 140 degrees and extension to 0 degrees.  
The examiner's diagnosis was bilateral shin splints by history; 
negative musculoskeletal knee joint examination on today's knees, 
with a full range of motion of both knees.

In June 2000 the veteran underwent another VA joints examination.  
At the time of that examination, the veteran was not experiencing 
any pain in his shins.  He reported that pain in his shins was 
precipitated by walking, running and prolonged standing.  The 
pain was alleviated by Ibuprofen.  During the past year, he 
sought treatment for this condition once in the emergency room at 
VAMC San Juan.  The veteran claimed he went to his private 
orthopedic surgeon on three or four occasions during the past 
year and received anti-inflammatory medication.  He stated that 
he experienced severe bouts of leg pain approximately once per 
week, which require him to rest for a period of 24 hours and 
elevate his legs.  The veteran was employed for the past 10 years 
as a salesman.

Upon physical examination, no symptoms of inflammatory arthritis 
were found.  The veteran's range of motion of the knees was 
normal: 140 degrees upon flexion and 0 degrees upon extension.  
No painful motion in the range of motion was noted.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement of the knees and ankles.  There was no 
tenderness to palpation on both tibial bones.  The veteran 
exhibited a normal gait.  There was no ankylosis.  A bone scan 
was ordered and was performed on July 13, 2000.  The bone scan 
was normal with no evidence of shin splints at that time.

The veteran also had an audio exam in June 2000.  He complained 
of progressive hearing loss and tinnitus since 1989.  He 
complained of difficulty with balance for the prior two years.  
The veteran indicated he had trouble following conversations in 
group situations and hearing the television.  He stated that he 
had a history of exposure to artillery for 7 years in service.  
He also complained of bilateral constant tinnitus, described as 
high frequency, high intensity noise.  On the authorized 
audiological evaluation conducted during this examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
60
LEFT
40
45
45
55
60

The puretone average was 54 in the right ear and 51 in the left 
ear.  Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and in the left ear.  The examiner noted 
in her report that these test results indicated mild progressing 
to moderately severe sensorineural hearing loss, with excellent 
speech recognition ability and normal middle ear function.

Analysis

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the application 
of a schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155, 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating is to be 
assigned.

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.

In addition, the regulations provide, as to the musculoskeletal 
system, that it is "essential that the examination on which 
ratings are based" adequately portray any "functional loss" 
which "may be due to pain."  Such functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion . . .. [A] part 
which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (2001).  Moreover, in determining 
the factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f) (2001).  See Schafrath v. Derwinski, supra, at 592 
("under the regulations, the functional loss due to pain is to 
be rated at the same level as the functional loss where [motion] 
is impeded"); see also DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).

In this case, the veteran appealed the assignment by the RO of an 
original or initial rating for his service-connected bilateral 
hearing loss.  There is a "distinction between an original 
rating and a claim for an increased rating" and this distinction 
"may be important . . . in terms of determining the evidence 
that can be used to decide whether the original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (emphasis in original).  For instance, where a veteran 
appeals the initial assignment of disability rating, the 
statement of the case should treat the appeal as one expressing 
disagreement with the original rating award and not as one for an 
increased evaluation because "this distinction is not without 
importance in terms of VA adjudicative actions".  Fenderson, 12 
Vet. App. at 132.

Moreover, the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether an 
original rating on appeal was erroneous . . . ."  Fenderson, 12 
Vet. App. at 126.  For example, the rule articulated in Francisco 
v. Brown -- that, where an increase in the disability rating is 
at issue, the present level of the veteran's disability is the 
primary concern -- does not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, the 
evidence contemporaneous with the claim and the initial rating 
decision granting service connection should be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates that 
the degree of disability increased or decreased following the 
appeal of the initial rating assigned for a disability, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

1.  Bilateral Hearing Loss

The veteran filed his claim in June 1996.  His bilateral hearing 
loss is rated under Diagnostic Code 6100.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities.  38 C.F.R. § Part 4 (1998), including the 
rating criteria for evaluating a hearing loss.  This amendment 
was effective June 10, 1999.  See 63 Fed. Reg. 25202-25210 (May 
11, 1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of the 
amended regulations proper to the established effective date.  
Green v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2001) (where 
compensation is awarded pursuant to any act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

The Board must evaluate the appellant's claim for an increased 
rating from June 10, 1999, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations in 
order to ascertain which version is most favorable to his claim, 
if indeed one is more favorable that the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations.  The RO considered the old regulations in the March 
1997 rating decision and the new regulations in the supplemental 
statement of the case issued in August 2000.  Therefore, the 
veteran and his representative were given notice of the old and 
new regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. Brown, 
4 Vet. App. 394 (1993).

The old and new regulations for evaluating hearing loss are, in 
most respects, identical.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on the 
results of puretone audiometry results and the results of a 
controlled speech discrimination test and indicating that there 
was no proposed change in this method of evaluation).  In this 
case, neither set of rating criteria is more favorable to the 
veteran's claim because the results are identical under both the 
old criteria and the amended criteria.  The amended regulations 
did incorporate some explanatory comments concerning VA's method 
of evaluating a hearing loss disorder, and these comments will be 
discussed where appropriate.

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss based on the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a), (d) (2001).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  Tables 
VI and VII are reproduced below.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  The amended regulations changed the title 
of Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. Reg. 
25202 (May 11, 1999).  Moreover, Table VII was amended in that 
hearing loss is now rated under a single code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The veteran underwent VA audiometric examination for compensation 
purposes in June 1990.  The results showed that the appellant's 
hearing loss is properly evaluated as noncompensably disabling.  
Based on a 96 percent speech recognition score and a 20-decibel 
puretone threshold average, Table VI indicates a designation of 
Level "I" for the right ear.  Based on a 92 percent speech 
recognition score and a 20-decibel puretone threshold average, 
Table VI indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" for 
both ears translated to a noncompensable evaluation.  38 C.F.R. 
§ 4.87, Tables VI and VII (1998); 38 C.F.R. § 4.85, Tables VI and 
VII (2001).

In January 1997, the veteran underwent a second audiometric 
examination in connection with his claim for an increased rating.  
The results showed that the appellant's hearing loss is properly 
evaluated as noncompensably disabling.  Based on a 90 percent 
speech recognition score and a 43-decibel puretone threshold 
average, Table VI indicates a designation of Level "II" for the 
right ear.  Based on a 94 percent speech recognition score and a 
43-decibel puretone threshold average, Table VI indicates a 
designation of Level "I" for the left ear.  When applied to 
Table VII, the numeric designations of "II" for the right ear 
and "I" for the left ear translated to a noncompensable 
evaluation.  38 C.F.R. § 4.87, Tables VI and VII (1998); 
38 C.F.R. § 4.85, Tables VI and VII (2001).

The veteran also had an audio exam in June 2000.  Again, these 
results show that the appellant's hearing loss is properly 
evaluated as noncompensably disabling.  Based on a 96 percent 
speech recognition score and a 54-decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for the 
right ear.  Based on a 96 percent speech recognition score and a 
51-decibel puretone threshold average, Table VI indicates a 
designation of Level "I" for the left ear.  When applied to 
Table VII, the numeric designations of "I" for both ears 
translated to a noncompensable evaluation.  38 C.F.R. § 4.87, 
Tables VI and VII (1998); 38 C.F.R. § 4.85, Tables VI and VII 
(2001).

The amended regulations added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  The first new provision, that of 38 C.F.R. 
§ 4.86(a), indicates that if puretone thresholds in any four of 
the five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  See 
64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable to the veteran's bilateral hearing loss based upon 
the January 2000 VA examination (the only examination where 
puretone thresholds were 55 decibels or more), because the 
appellant's puretone thresholds were 55 decibels or more only in 
the frequencies of 3000 and 4000 Hertz.

The second new provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  Id.  The appellant's hearing loss does not fit within 
this provision.

Although the Board sympathizes with the appellant's difficulties 
due to hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.

2.  Tinnitus

The veteran's tinnitus is rated under Diagnostic Code 6260.  
During the pendency of this appeal, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating diseases of 
the ear.  This amendment was effective June 10, 1999.   See 64 
Fed. Reg. 25202 - 25210 (May 11, 1999).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating under 
both the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which version 
is most favorable to his claim.

Under the rating criteria for diseases of the ear in effect prior 
to June 10, 1999, Diagnostic Code 6260 provided a single 10 
percent disability rating when tinnitus was persistent as a 
symptom of head injury, concussion or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  The amended regulations 
continue to provide a single 10 percent disability rating for 
tinnitus, but the only requirement is that it is recurrent.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (2001).

The veteran has been assigned a 10 percent disability rating for 
his tinnitus.  This is the highest level of disability allowable 
for tinnitus under Diagnostic Code 6260.  To obtain a higher 
rating for tinnitus, the veteran would have to be rated under 
other diagnostic codes that contemplate tinnitus as a symptom of 
some other disability.  The only other diagnostic codes that 
relate to the ears that provide for a higher rating are 
Diagnostic Codes 6204, 6205, 6207, and 6208.  However, these 
codes require a diagnosis of labyrinthitis or peripheral 
vestibulare disorder (6204), Meniere's syndrome (6205), loss of 
auricle (6207) or malignant neoplasm of the ear (6208), none of 
which have been alleged or diagnosed.  Therefore, an increased 
rating for tinnitus is not warranted.

Furthermore, the Board finds in this case that the evidence does 
not present such an unusual disability so as to render 
impractical the application of the regular schedular standards 
and warrant consideration for referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits of the director of 
the Compensation and Pension Service).  The governing norm in an 
exceptional case is a finding of such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  These factors are not shown here.  
While the veteran's tinnitus has been documented by medical 
findings, there is no evidence showing that this condition has 
been severe enough to cause marked interference with employment.  
38 C.F.R. § 3.321(b)(1) (2001).

3.  Bilateral Shin Splints

The Board notes that there is no specific diagnostic code for 
shin splints.  VA regulations provide that when an unlisted 
disorder is encountered it is permissible to rate it under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  Here, the RO has 
rated the veteran's service-connected bilateral shin splints by 
analogy to benign new growths of bones (Diagnostic Code 5015), 
and limitation of motion of flexion and extension of the leg 
(Diagnostic Codes 5260 and 5261).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5015, 5260 and 5261 (2001).

Under the rating criteria of Diagnostic Code 5015, for benign new 
growths of bones, disability ratings are based upon limitation of 
motion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5015 
(2001).

In accordance with the rating criteria for Diagnostic Code 5260, 
limitation of flexion of the leg, a noncompensable rating is 
assigned for flexion limited to 60 degrees; a 10 percent rating 
is assigned for flexion limited to 45 degrees; a 20 percent 
rating is assigned for flexion limited to 30 degrees; and a 30 
percent rating is assigned for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Pursuant to the rating criteria for Diagnostic Code 5261, 
limitation of extension of the leg, a noncompensable rating is 
assigned for extension limited to 5 degrees; a 10 percent rating 
is assigned for extension limited to 10 degrees; a 20 percent 
rating is assigned for extension limited to 15 degrees; 30 
percent is assigned for extension limited to 20 degrees; 40 
percent is assigned for extension limited to 30 degrees and 50 
percent is assigned for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

On VA examination in June 1990, the veteran complained of pain in 
his shins upon exercising or periods of prolonged standing or 
walking.  At the time of the examination, he did not express 
complaints of pain.  The examiner diagnosed the veteran as 
suffering from bilateral shin splints.

As set forth above, upon VA joints examination in June 1997, the 
examiner found no swelling or deformity of the veteran's knees or 
legs.  Range of motion was normal, and there was no objective 
pain on motion of the right knee, upon flexion of the left knee.  
The examiner observed mild tenderness to palpation objectively 
upon extension of the left knee.  The examiner diagnosed the 
veteran as suffering from shin splints, by history, and reported 
a negative musculoskeletal knee joint examination.

The veteran underwent another VA joints examination in June 2000, 
as described above.  The findings of the examination were normal; 
the veteran exhibited normal range of motion in both legs and did 
not experience pain on motion.  The bone scan taken in July 2000 
in connection with this examination revealed normal findings, 
with no evidence of shin splints.

The Board finds that the veteran is not entitled to a compensable 
rating for bilateral shin splints.  The objective findings of the 
examinations do not show limitation of motion upon either flexion 
or extension, or any evidence of shin splints.  The bone scans 
showed normal results.  No disability has been shown upon 
examination, and therefore there is no basis upon which the Board 
may grant a compensable rating for this condition.

In reaching this decision, the Board also has considered other 
provisions which might provide for a higher evaluation with 
respect to this issue, including 38 C.F.R. § 4.40, 4.45, as they 
relate to pain and any resulting functional impairment due to 
pain (including during flare-ups, as discussed in DeLuca v. 
Brown, supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
that is evidently caused by his shin splints.  At the same time 
however, it must be noted when the veteran has been examined for 
VA purposes in June 1997 and June 2000, there was no pain on 
motion, no evidence of limitation of motion and no current 
evidence of shin splints.  Accordingly, the provisions of 
sections 4.40 and 4.45 do not call for the assignment of a 
compensable rating.

4.  10 percent disability rating for multiple, noncompensable 
service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities, of such character as 
clearly to interfere with normal employability, even though none 
of the disabilities is compensable, the RO is authorized to apply 
a 10-percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2001).

The rating decision issued in October 1998, assigned the veteran 
a 10 percent disability rating for his service connected tinnitus 
from June 23, 1998.  Accordingly, as of June 23, 1998 the veteran 
does not meet the criteria for entitlement to a compensable 
rating pursuant to 38 C.F.R. § 3.324 (2001).

The Board notes that the rating decision of October 1990, granted 
the veteran service connection for tinnitus and shin splints and 
assigned noncompensable ratings for each condition.  Thus, from 
April 1990 through June 1998, the veteran was service-connected 
for two noncompensable permanent disabilities.  However, to be 
eligible for a 10 percent rating pursuant to 38 C.F.R. § 3.324, 
the veteran's service connected noncompensable disabilities must 
"clearly interfere with normal employability."  See 38 C.F.R. 
§ 3.324.  There is no evidence that the veteran's disabilities 
have interfered with his employability.  In fact, he has been 
employed as a salesman for a major corporation since 1990.

Therefore, the Board finds the veteran is not eligible for a 10 
percent disability rating pursuant to 38 C.F.R. § 3.324, for the 
time period he was service connected for two noncompensable 
disabilities (April 1990 through June 1998).

ORDER

1.  Entitlement to an increased rating for service-connected 
tinnitus currently rated as 10 percent disabling is denied.

2.  Entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is denied.

3.  Entitlement to a compensable rating for service-connected 
shin splints is denied.

4.  Entitlement to a 10 percent disability evaluation based upon 
multiple, noncompensable, service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

